 COLLEGE OF THE HOLY CROSS315Trustees of the College of the Holy Cross and Ken-neth R. Jewett and William Breault. Cases 1-CA-25465 and 1-CA-25806November 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYOn July 27, 1989, Administrative Law JudgeClaude R Wolfe issued the attached decision TheCharging Parties filed exceptions and a supportingbrief The Respondent filed an answering briefThe_National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missedI The Charging Parties have excepted to some of' the Judge's credibility findings The Board s established policy is not to overrule an adminis-trative law judge s credibility resolutions unless the clear preponderanceof all the relevant evidence convinces us that they are Incorrect Stand-ard Dry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cu.1951) We have carefully examined the record and find no basis for re-versing the findingsJoseph F Griffin, Esq , for the General CounselDavid M Mandel and Jeffrey H May, Esqs , counsel forTrustees of the College of the Holy CrossDECISIONSTATEMENT OF THE CASECLAUDE R WOLFE, Administrative Law Judge Thisconsolidated proceeding was litigated before me atBoston, Massachusetts, on May 8, 9, and 10, 1989, pursu-ant to charges and amended charges timely filed onApril 28, May 19, and September 23, 1988, and timelyserved, and consolidated complaint issued November 22,1988 The complaint alleges the Trustees of the Collegeof the Holy Cross (Respondent) has violated Section8(a)(1) and (3) of the Act by issuing written warnings toWilliam Breault and failing to employ Kenneth Jewett asan on-call bartender The refusal to employ Jewett is alsoalleged as a violation of Section 8(a)(4) of the Act Re-spondent denies it has committed any unfair labor prac-ticesAfter carefully considering the evidence, the compara-tive testimonial demeanor of the witnesses, and the post-tnal briefs filed by the parties, I am persuaded, for rea-sons set forth below, that General Counsel has notproved the allegations of the complaint by a preponder-ance of the credible evidence, and the complaint musttherefore be dismissedI JURISDICTIONTrustees of the College of the Holy Cross (Respond-ent) is a corporation engaged in the operation of a non-profit institution of higher learning at Worcester, Massa-chusetts Respondent, in the course and conduct of thesebusiness operations, annually purchases and receives atits Worcester, Massachusetts facility goods and materialsvalued in excess of $50,000 from points outside of Massa-chusetts, and annually derives gross revenues in excess of$1 million from said business operations, which does notinclude contributions which are not available for operat-ing expenses due to limitations placed thereon by thegrantor Respondent is now, and has been at all timesmaterial to the event considered herein, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the ActII LABOR ORGANIZATIONService Employees International Union, Local 254,AFL-CIO-CLC (the Union) is now, and has been at alltimes material, a labor organization within the meaningof Section 2(5) of the Act -III SUPERVISORS AND AGENTSThe complaint alleges, Respondent admits, and I findthe following named persons have occupied the positionsset forth opposite their respective names, and are now,and have been at all times material, supervisors of Re-spondent within the meaning of Section 2(11) of the ActWilliam Wachur•Manager, Hogan Food ServiceThomas Wiegand•Director, Hogan CampusCenterRichard Gough•Administrative AssistantArthur Korandarus•Director of Food Service toJuly 1, 1987, Director of Auxiliary Services sinceJuly 1, 1987John Donovan•Chief of SecurityWilliam R Durgin•Vice President Business Af-fairs and TreasurerNeil Carmody•Lieutenant, Security DepartmentIt is settled that an employer is bound by the acts andstatements of its supervisors whether specifically author-ized or not 1IV THE ALLEGED UNFAIR LABOR PRACTICESWilliam Breault has been a night custodian at Re-spondent's Hogan Campus Center since 1976 KennethJewett began his employment with Respondent in 1977After working as a full-time student pub supervisor forsome time, Jewett became a part-time bartender at theHogan Campus Center in January 1988 He has not beencalled in to work since March 26, 1988'Dorothy Shamrock Coal Co, 279 NLRB 1298, 1299 (1986)297 NLRB No 49 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe parties stipulated and I find (1) that Respondentbecame aware of union activity in February 1987 (2)that a representation petition in Case 1-RC-18867 wasfiled with the Board in March 1987, (3) that Respondentknew from mid February 1987 that Jewett and Breaultwere leading supporters of the union organizing campaign (4) that both testified in the representation case inApril 1987 (5) and that Breault was an election observerfor the Union at the August 27 1987 election in Case 1-RC-l8867 which the Union lostOn November 2 1987 Administrative AssistantGough issued a written warning to Breault for taking anunauthorized break with Tom Holden another custodian on October 28, 1987 and for taking another on November 1, 1987 Holden also received a wntten warningfor an unauthorized break with Breault on October 281987 These warnings are not alleged as unfair laborpractices, and there is no evidence they were unlawfullymotivated Breault and Holden next received writtenwarnings on March 29 1988 for talung unauthorizedbreaks to sit and talk with Jewett on March 26, 1988The warning to Breault is alleged to be a violation ofSection 8(a)(3) and (I) of the Act The warning toHolden is not so allegedJewett has not been used as an on call bartender sinceMarch 26, 1988, and this is alleged as a violation of Section 8(a)(1) (3), and (4) of the ActFinally Respondent, by Director of Auxiliary ServicesKorandams, issued a written warning to Breault on September 27, 1988, which is alleged as a violation of Section 8(a)(1) and (3) of the ActThere is no evidence that any of Respondent s agentsever overtly displayed hostility toward employee unionactivity or testified before the Board General Counselrecognizes this fact, arguing that unlawful motivation forthe conduct alleged as unfair labor practices should beinferred from the pretextual reasons therefor profferedby Respondent Citing Shattuck Denn Mining Corp vNLRB, 362 F 2d 466 470 (9th Or 1966) General Counsel asserts Motive which is a state of mind, can be inferred from the circumstances and if the reasons for discharge are false, then even an unlawful motive can be inferred This is an incomplete formulation of what thecourt said in Shattuck Denn which was that if the statedmotive for a discharge is false the trier of fact can inferan unlawful motive where the surrounding factstend to reinforce that inference 2 The Board citingShattuck Denn recently stated in Fast Food Merchandisers 291 NLRB 897 (1988) It is well settled that when arespondent s stated motive for its discipline of an employee is found to be false, the circumstances may warrant an inference that the true motive is an unlawful onethat the respondent desires to conceal Both the Boardand the court require something more than a bare showmg of a false reason 1 e the support of surrounding circumstances The Board has long emphasized the necessity of something more than discredited reasons to establish motivation Thus in Garrett Flexible Products 270NLRB 1147, 1148 (1984) (and see Pullman Power Products 275 NLRB 765, 767 (1985)) it held However, the2 362 F 2d 466 470 (9th Cir 1966)question of motivation where an unlawful discharge is alleged is not answered by discrediting a respondent s asserted reason for the discharge Rather the answer tothat question rests upon an evaluation of all the relevantevidence More recently the Board in WackenhutCorp 290 NLRB 212 (1988) (failures to lure), andRaysel Ide Inc 284 NLRB 879 (1987) (failure to retain)has reaffirmed the rationale set forth in Briarwood Hilton222 NLRB 986 991 (1976) as followsThe employer s explanation for a discharge is afactor which is weighed in determining whether theaction was unlawful However a feeble reason forthe termination, alone or together with evidencethat the employer knew of the dischargees unionsympathies and was opposed to an ongoing orgamzational campaign does not spell out an unlawfuldischarge To find a violation of Section 8(a)(3) theevidence must permit a positive finding (which maybe based on circumstantial evidence) that union activity was a contributing factor in the decision todischarge the employee Suspicion that such wasthe case is not enoughIt is therefore not only the reasons put forth for Respondent s conduct that must be examined in the searchfor unlawful motivation but also the attendant circumstances With this in mind I now turn to an examinationof the circumstances surrounding the conduct cornplamed of and the justification advanced for such conductThe March 29 1988 Warning to BreaultThe warning issued to Breault on March 29 reads asfollowsDATE 3/29/88TO William BreaultFROM Thomas W Wiegand, DirectorHogan Campus CenterRE Disciplinary ActionSaturday, March 26 19886 30 PM Unauthorized break from work dutiessitting in Main Lounge talking with Ken Jewitt645 PM Still sitting in Main Lounge talking withKen [sic] Jewitt•contmued unauthonzed breakfrom work duties845 PM Unauthorized break from work duties•Sitting in Room 443 talking with Ken Jewitt2nd written warningCorrective action needed Immediately refrainfrom taking unauthorized breaks at unauthorizedtimesFailure to adhere to stated written policy willresult in further disciplinary action, up to and includmg terminationThe warning issued to Holden on the same date refersonly to the alleged 8 45 p m incident but is otherwiseidentical and is not alleged to be unlawful I1[COLLEGE OF THE HOLY CROSS317Breault and Holden were working as night custodianson the 2 30 pm to 11 p m shift at the Hogan CampusCenter on March 26, 1988 Wiegand issued the writtenwarnings on the basis of information furnished by FoodService Manager Wachur Wachur testified that at 6 30p m on March 26, 1988, he observed Breault and Jewettsitting on a couch in the main lounge with Holden stand-ing behind them According to Wachur, Jewett waseating, Breault was talking to him, Holden was Juststanding, all three were doing the same thing when hecame by at 645 p m Then, testifies Wachur, he saw thethree of them in room 433 at 845 p m Holden was in alounge chair smoking a cigarette, Jewett was leaningagainst a railing, and Breault ' was sitting in a loungechairBreault and Holden agree with Jewett that they wereworking in the main lounge at about 6 30 p m whenJewett entered with some hot dogs which, after an offerto share which was declined, Jewett proceeded to eatJewett and Holden agree that Jewett sat while eatingAlthough Holden and Breault testify generally to work-ing their entire shift, except for Holden's acknowledge-ment that he was sitting on a couch in Wachur's pres-ence, neither specifically denies Wachur's testimony re-garding what he observed at 6 30 p m, 645 p m, and8 45 p m Wachur's testimony on this score is simply notrebutted, and I therefore cannot and do not find thatGeneral Counsel has shown the reasons assigned in thewarnings to Holden and Breault are false Moreover,Breault concedes the following break schedule for thenight shift was distributed to the employees at a January15, 1987 meetingNIGHT SHIFTAfternoon Coffee4 00-4 15 1st man4 15-4 30 2nd manDinner Break6 30-7 00 1st man700-7 30 2nd manEvening Coffee9 15-9 30 1st man9 30-945 2nd manThe record does not reflect which of the two, Breaultand Holden, was the first man and who the second manIn any event, neither should have been on break at 8 45p m, and Breau/t and Holden agree they were not onbreak when Jewett came in shortly after 6 30 p m If, asWachur's essentially unrebutted testimony fairly estab-lishes, the two were conducting themselves as thoughthey were on break at a time they were not in fact on anauthorized break, Respondent's judgment that warningswere warranted does not appear unreasonable or vindic-tive where both recipients had previously received warn-ings for the same type of offense, and there is no evi-dence Holden was or suspected to be a union adherentThe Failure to Call Jewett to WorkWachur became responsible for the supervising andscheduling of bartenders in January 1988 Jewett hadpreviously had these duties, but surrendered them whenhe was put on an on-call status on or about January 8,1988 Respondent continued to pay Jewett at the super-visory rate and to pay part of his health insurance untilMarch 1, 1988, when he began to receive the lesser rateof an on-call bartender Jewett agrees that for these 2months he received benefits other on-call bartenderswould not have received Noting that Wachur assumedJewett's supervisory authority, I find the two disagreedon the use of certain equipment, and Jewett derogatorilyreferred to Wachur as "Weasel" when discussing himwith others, I have a notion that Jewett neither respect-ed nor liked WachurIn any event, when Wachur became responsible for su-pervising the bartenders he orally promulgated guide-lines providing the on-call bartender would punch in 2hours before a wedding and 1-1/2 hours for functionswith less than 100 participants Jewett tangentially con-firms this was the case by his testimony that his practicewas to come in 1-1/2 or 2-1/2 hours prior to a scheduledfunction, depending on its size, the number of bartendersneeded, and other relevant details On March 26, 1988,Wachur called Jewett in to work on a Black StudentUnion function commencing at 10 p m with less than100 participants, and gave Jewett a setup time of 1-1/2hours Wachur's credible testimony that he gave these in-structions is partially corroborated by Jewett's recall thefunction was scheduled for 10 p m and he went to hiswork station between 8 and 8 30 p m Jewett states hepunched in at 7 p m Wachur says Jewett's timecardshows he punched in at 7 15 p in By either version,Jewett punched in more than 1 hour before he souldhave for such a functionAccording to Jewett, Wachur told him privately, at 9or 9 30 p m, that when he called Jewett in to do a jobhe expected Jewett to do that, and he did not wantJewett socializing with maintenance employees as he hadbeen frequently doing of late Jewett testified that heasked if he did not get a 2-minute break, and advised hewas discussing the room temperature and the illegal loca-tion of the bar Wachur responded, says Jewett, byasking if Jewett did not like it there, and by stating hedid not want to have to worry about Jewett when he wscalled in to do a job and if Jewett did not like it therewhy did he not quit and get a job elsewhere for whichWachur would give him a good recommendation Jewettsays he replied that he liked it there, was going to keephis job, and Wachur need never worry about him againWachur's testimony, although phrased differently, agreeswith that of Jewett, with the exception that Wachurstates that his suggestion Jewett go elsewhere was preci-pitated by Jewett's comment that he thought it was a"chicken shit" operation Given Jewett's demotion andhis disgruntlement at Wachur and his instructions toJewett, I am persuaded Jewett probably did make theremark attributed to him by Wachur According toWachur, he initiated the conversation with Jewett be-cause the bar had not even been set up at 845 p m 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWachur is credited that the bar was not set up at 8 45p m because (1) Jewett did not testify otherwise and af-firmatively testified he arrived at the room scheduled forthe function between 8 and 8 45 p m, (2) Holden placesWachur in the room at 8 45 p m, (3) Wachur crediblytestified Jewett was leaning against a railing at 8 45 p mwhile Holden and Breault sat in lounge chairs, whichHolden admits he did, (4) Wachur was more believablethan Jewett as a witness, and (5) I conclude it couldhave appeared Jewett was socializing rather than work-ing at 8 45 p m on March 26, 1988Jewett was not again called to work as a bartenderWachur states he decided not to again use Jewett be-cause he could not trust Jewett unless he directly super-vised him, and no occasion arose when he considered itappropriate to use Jewett In short, when Wachur decid-ed not to use Jewett except in very exceptional circum-stances not reasonably likely to occur in the foreseeablefuture, Jewett was effectively severed as an employee ofRespondent I can discern nothing in the evidence towarrant a conclusion Wachur's reason for not callingJewett is falseThe September 27, 1988 Warning to BreaultThe warning at issue is signed by Korandarus andreads as followsRe Theft at Hogan Campus Center and Missing KeysDear Mr BreaultAfter investigating the above matter, I have de-termined that the appropriate course of action is toissue you this final written warningFactsOn Monday, September 12, 1988 a student turnedin to you a lost set of keys to the Hogan CampusCenter You told the student that they belonged tothe Building Supervisor (you claim to have said thatthey belonged to the "foreman") In fact, you nowadmit that you knew (or assumed) that the keys be-longed to William WachurFor reasons that are unclear, you did not notifyanyone about the keys or turn them in Rather, youtook them home with youThat night, there was a theft from the CampusCenter in which two doors were unlocked withoutforced entry The keys you took home includedkeys to both doorsThe next afternoon, you turned in the keys to Se-curity, and told Lt Carmody that you thought thekeys belonged to Mr Wiegand or another mainte-nance employee You told Mr Wiegand that youthought the keys belonged to Jesse BaptistaOn September 20, 1988, we met and I questionedyou about the inconsistence [sic] in your storiesYou first told me a confusing and implausible storyabout two sets of keys being lost Finally, you ad-mitted that you had known the keys were Mr Wa-chur'sDiscussionYour course of conduct in this matter was highlyinappropriate You took home keys when youshould have reported their recovery and/or turnedthem in When you turned them in, you intentional-ly gave false information to Security and Mr Wie-gand These actions obstructed the theft investiga-tion, put you in the position of being a suspect inthe theft, and delayed Mr Wachur's recovery of hiskeys Because you took the keys home, and becausewe cannot be sure what you did with them, theCollege is in the position of having to re-key theCampus Center, for an estimated cost of $5,000The false statements to Security and Mr Wiegandwere especially grievous, because in your job youare entrusted with keys and access to the buildingand the College therefore needs to have full confi-dence in your integrityActionLying about a security issue is an offense forwhich termination would be justified However, Ihave also given consideration to your long-termservice to the College, the fact that you finally didadmit that you knew that the keys belonged to MrWachur, and the fact that there is no proof youwere involved in the theft Accordingly, after seri-ous thought, I have decided not to terminate youbut instead to issue this formal written warningAny further incidents involving unacceptable per-formance or behavior on your part will result inyour dismissal from the CollegeThe chain of events leading to this warning began atabout 7 p m on September 12, 1988, when Wachur mis-laid his keys while working at Hogan Campus CenterThe keys included a master key which provided entry tofood and drink stores and other secured food serviceareas and was easily recognizable to employees as amaster key by the number on it At about 8 30 p m, astudent3 gave William Breault, who was cleaning a roomin the Center, a set of keys he had found including amaster key Earlier that evening, Breault had retrieved aset of keys which he found sticking in employee JesseBaptista's locker at about 5 45 p m This set contained nomaster key About 15 minutes after receiving the secondset of keys from the student, Breault telephoned Baptista,a former foreman, and described the keys to him Baptis-ta immediately recognized the keys left in the locker ashis He then told Breault, after Breault described theother set, that it contained a master key for the HoganCampus Center, but he did not know whose it wasBreault made no effort to contact any supervisor at theCenter that night Wachur and another supervisor werestill present in the building when he went home at 10 55p m, and Breault knew this Breault concedes he knewwhen he took the keys home, as he did, that whoeverthey belonged to would get in trouble, and that it wouldnot have made him sad if Wachur got in trouble Hedenies knowing the keys were Wachur's That same3 The student was not called to testify COLLEGE OF THE HOLY CROSS319' might there was a theft of several cases of beer from alocked cooler in the Center There was no evidence offorced entry Wachur's master key could have unlockedthe door and thus permitted the theftWhen Breault reported to work on September 13, hewent to Administrative Assistant Gough's office at about2 25 p m as usual to receive his assignment for the dayBreault began the conversation by asking Gough if any-thing had happened the night before, and jiggled Wa-chur's keys which Breault carried in his pocket In replyto Gough's "Why" Breault showed him Wachur's keysBreault explained he had received them from a studentthe night before Gough directed Breault to turn thekeys in to the secunty office I credit Breault because Ifind it probable that Gough told him the keys were Wa-chur'sAt about 2 45 p m, Breault met with Lieutenant Car-mody in the security office 4 Breault handed Carmodythe keys and told him they were the keys Carmody waslooking for Carmody asked where he got them, andBreault explained a student had given them to him thenight before Then Carmody asked whose they wereBreault said he had thought they belonged to Holden oranother maintenance employee and advised he had takenthem home Breault then volunteered his opinion thatRespondent handled lost keys in two ways, one for man-agers and another for employees, clearly implying hethought managers were better treated in such circum-stances Wachur's name was not mentioned during thediscussionLater the same afternoon, Director of Secunty Dono-van advised Wiegand, the center director, and Directorof Auxiliary Services Korandanis that Breault had turnedWachur's keys in to Carmody at Gough's instructionKorandams instructed Wiegand to investigate howBreault got the keys Wiegand then went to Breault'swork station and asked where he got them Breault ex-plained the student had given them to him at about 8 30p m and he had then taken them home Breault also toldWiegand he had found Baptista's keys Wiegand saysBreault told him he had thought the keys (i e, Wachur'skeys) were Baptista's keys and Breault had thereforetaken them home According to Breault, he told Wie-gand he forgot to leave Baptista's keys in the box pro-vided for the return of the keys daily issued to employ-ees for their use, but containing no master key, becausehe had put them in the same pocket as the other keys,forgot them, and took them both home I have consider-able difficulty with Breault's claim he simply forgot hehad the keys He certainly knew the loss of a master keywas of some importance He admits he knew it wouldcause somebody trouble By his question of Gough onSeptember 13 whether anything had happened the nightbefore, all the while jiggling the keys to draw Gough'sattention to them, he revealed he knew the loss of themaster key was a senous matter He knew O'Malley and'Carmody' account of this meeting is credited There is no great dis-agreement with It by Breault, but to the extent there is some minor dis-agreement Carmody's recollection and direct and very professionalmatter-of-fact recitation without any hint of invention was more impres-sive and believable in the details than that of Breault, who does not recallwith certainty whether he gave the keys to Gough or CarmodyWachur were at work and available when the keys werefound, clearly disliked Wachur, knew the loss of themaster key would cause somebody trouble, admits hewould not be sorry if Wachur got in trouble, and, I ampersuaded, by all of the foregoing factors and the plainunlikelihood of Breau/t forgetting he had keys of consid-erable importance in his possession which were not Bap-tista's, that Breault's claim he forgot cannot be creditedWiegand says he asked why Breault had not turned thekeys over to Supervisor O'Malley who was working thatnight According to Wiegand, Breault replied he hadmishandled the situation Breault's version is that Wie-gand asked if he had any problem returning the keys im-mediately to a supervisor, and was he aware O'Malleywas working To this, testifies Breault, he replied thatnobody from Wachur to O'Malley had asked him aboutkeys and he felt the whole key situation was being mis-handled Wiegand then again asked, according toBreault, if he had a problem with returning the keys im-mediately and, receiving a "No, I don't" answer, gave afunny look and walked away The differences in the tes-timony of Breault and Wiegand regarding who mishan-dled what is due I believe to different interpretations ofwhat was said in that regard and is of no great conse-quence to the decision in this case The two are in basicagreement that Wiegand asked how Breault got the keysand why he didn't turn them in to a supervisor, andBreault responded Breault's claimed reply to the latterquestion is evasive and impliedly concedes Wachur andO'Malley were available to receive the keys or at leastnotice they had been found Inasmuch as this reply couldnot enhance his position vis-a-vis the handling of thekeys, and could only work to Breault's detriment, and Ido not believe it likely Breault would knowingly fabri-cate testimony detnmental to his cause, I am persuadedBreault's testimony in this regard is entitled to credit Ihave no doubt Wiegand did, after hearing this explana-tion from Breault, give him a "funny look" and walkawayOn September 19, Lieutenant Carmody had Goughsend Breault to the security office where Carmody andBreault talked for less than 15 minutes Carmody askedBreault how he had come about the keys and who hethought they belonged to Breault told him how he gotthem and said that he had thought they belonged to Bap-tista Carmody then asked if Breault had reported hisfind to Hogan Campus Center Supervisor O'MalleyBreault answered he had not and it had slipped his mindCarmody prepared a report on his investigation of thelost keys, and forwarded it to Director of SecurityDonovanOn the afternoon of September 20, at about 3 p m,Donovan and Korandanis met with Breault in the securi-ty office for about half an hour 5 At the beginning, Kor-andanis told Breault the reason for the meeting was thatBreault had given inconsistent statements regarding towhom the keys belonged Breault asked if he was a sus-5 The three participants agree in general regarding what transpiredWhere they differ I credit Donovan, a calm, direct, concise, believableprofessional who was the most impressive witness of the three and whosetestimony is corroborated by that of Korandams 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpect in the beer theft Donovan explained he was be-cause he had the keys in his possession at the time of thetheft Donovan asked if Breault had copied the keys,given them to anyone else to copy, or lent them toanyone else Breault answered that he had not Donovanand Korandams agree, and find, that during this discus-sion Breault admitted he knew the keys belonged toWachur, and added that if he had known there was atheft he would not have kept the keys overnight Ac-cording to Breault, whose version I do not credit, hestated that if he had known of vandalism "maybe Iwould have turned the keys in I said, everything is greatin hindsight Maybe I did know whose keys Maybe Icould have assumed I didn't" During this meeting,Breault also protested that he was following policywhereby Wiegand had said to return any lost keys tohim or GoughAfter this meeting, Korandanis visited Wiegand'soffice, told him Breault had admitted knowing the keysbelong to Wachur, and asked about the policy Breaulthad referred to Wiegand testifies that he does not recallstating that was the policy Breault and Baptista, atBreault's request, joined Wiegand and Korandams Bap-tista, a straightforward and believable witness, agreedwith Breault that about 2 years prior to this meetingWiegand had told employees to turn found master keysin to him or Gough personally Thomas Holden, whowas not present at this meeting, also recalls Wiegandstating in 1986 or 1987 that master keys should be turnedin to Wiegand or Gough Wiegand told Baptista, Breault,and Korandanis he did not recall so stating A "do notrecall" is not enough to rebut the positive and consistenttestimony of the three employees that Wiegand did sostate, and I conclude and find he did After this ex-change, Wiegand advised Breault that Korandanis hadinformed him Breault had admitted he knew the keyswere Wachur's Breault denied saying he knew, andstated he had merely said he assumed Baptista recallsthat Breault said he had assumed they were food servicekeysOn September 21, Wiegand sent Korandams a memoreciting the times he believed Breault had lied to himduring the investigation After considering Breault's con-duct, Korandanis decided his options were to terminate,suspend with a letter of final warning, or a letter of finalwarning alone He opted to issue a letter of final warningin view of Breault's long service with Respondent Kor-andams states the letter, set forth in full above, accurate-ly summarizes his reasons for issuing itThe lengthy letter, boiled down to its essentials, com-plains of Breault's failure to immediately report his pos-session of Wachur's keys, their retention overnight, andhis conflicting statements regarding who he thought orknew the keys belonged to Although I have found thatBreault is correct in his claim of instruction by Wiegandto turn such recovered keys in to Wiegand or Gough, Inote that Breault's statement to Lieutenant Carmody onSeptember 19 that reporting the find to the On-Duty Su-pervisor O'Malley slipped his mind is in the nature of arecognition by Breault that he should in fact have doneso That Breault was aware such action would have beenappropriate is also indicated by his call to Baptista andhis evasive reply to Wiegand's September 13 inquiry asto whether Breault had any problem with immediatelyreturning the keys to a supervisor Turning to the ques-tion of inconsistent statements, I am persuaded thatBreault knew or at least strongly suspected, no later thanhis conversation with Baptista, the keys belonged toWachur, which did not displease Breault because heknew loss of the keys would embarrass Wachur, whomhe dislikedDiscussion and ConclusionsSo far as this record shows there was no union activityafter August 1987 The alleged unfair labor practices didnot occur until 7 and 13 months later Nothing transpiredbetween August 1987 and March 1988 or March andSeptember 1988 which would indicate Respondent enter-tained any lingering animosity toward Breault or Jewettbecause they had engaged in union activity or given tes-timony to the Board In fact, this record contains no evi-dence Respondent ever entertained such animosity AsRespondent points out, Jewett was permitted to retainhis wage level and insurance benefits for 3 months afterhe lost entitlement thereto Similarly, Breault received afavorable performance evaluation in August 1988 Thistreatment does not bespeak an obdurate resolve to retali-ate against these gentlemen for their past union support,and the lapse of many months between the protected ac-tivity and the conduct complained of, with no indicationof unlawful animus in the interim, militates against a con-clusion Respondent's conduct was the result of suchanimus The reasons proferred by Respondent to explainits conduct under scrutiny in this case have not beenshown to be false, and there are no circumstancespresent to support a finding of unlawful motivation Itherefore find General Counsel has not made out a primafacie case for any of the alleged unfair practices SeeBrianvood Hilton and the other cases cited supra More-over, assuming arguendo a prima facie case has beenmade out for any or all of these allegations, Respondenthas shown by a preponderance of the evidence that itwould have taken the action it did even if no union ac-tivity or Board testimony by the affected employees hadever existed Wright Line, 251 NLRB 1083 (1980), andsee Klate Holt Go, 161 NLRB 1606 (1966), Stoutco, Inc ,218 NLRB 645 (1975), P G Berland , Paint City, 199NLRB 927 (1972), for the proposition that when aknown union activist whom his or her employer plans toretaliate against engages in conduct for which he or shewould have been punished in any event the punishmentis not unlawfulThe facts and the law require a conclusion that theunfair labor practices have not been proved by a prepon-derance of the credible evidenceCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act COLLEGE OF THE HOLY CROSS3213 General Counsel has not established by a preponder-ance of the credible evidence that Respondent has violat-ed the Act as alleged in the complaintOn these findings and conclusions and on the entirerecord, I issue the following recommended6ORDERThe complaint is dismissed in its entirety8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedBoard and all objections to them shall be deemed waived for all pur-. Order shall, as provided in Sec 102 48 of the Rules, be adopted by theposes